DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on January 11th, 2021 is acknowledged.
Priority
This application claims the benefit of priority from US Provisional Application Nos. 62/659,586 and 62/784,751, respectively filed 04/18/2018 and 12/24/2018.
Response to Amendment
Preliminary amendments filed on or after April 17th, 2019, May 14th, 2019, and June 16th, 2020 have all been acknowledged.
Claims 1-16 and 21-30 are now pending. Claims 17-20 have been canceled by applicant in response to the restriction requirement. 
	
Information Disclosure Statement
The information disclosure statements filed 5/08/2019, 5/14/2019, 10/28/2019, 2/24/2020, 3/11/2020, and 6/16/2020 have been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show protruding member 334 as described in the specification Para [0084] line 4 and portion of interactive skin 222 in the specification Para [0090] line 3.  Any structural detail that is essential for a proper 
The drawings are objected to because bus 1115 from Para [00127] has been denoted at 115 in figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 
Specification
The disclosure is objected to because of the following informalities:
 Page 8 line 1 “display pixel array 22”, should recite “display pixel 32” to match the corresponding drawing in fig. 2.   
Page 10 line 15 “fmuscle” should be corrected to “muscle”.
In Para [0055] and in Para [0060] reference element 106 is being used to reference both fmuscle (presumably muscle) and fatty tissue. 
Page 23 line 18 and Page 24 line 7 “control circuitry 480” should be corrected to “control circuitry 580”.
Page 34 line 28 “tothe” should be corrected to “to the”.
Page 37 line 19 “smart phone 590” should be corrected to :smart phone 790”
Page 37 line 28 “a police, firearm, 711, so service” appears to correspond to box 706 in fig. 16 and should be corrected accordingly. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 4-15 and 22-30 are objected to because of the following informalities:
Claims 4-15 and 22-30 should have a comma (,) after the claim preamble. For example, claim 4 recites “The interactive skin device of claim 2”, but should recite “The interactive skin device of claim 2,”. Claims 5-15 and 22-30 require similar corrections. 
Claims 1, 9, and 11 recite “the interactive device” in line 3, 2, and 2 of each claim respectively, but should recite “the interactive skin device” to keep consistent with the interactive skin device of independent claim 1.
Claims 22, 23 and 29 recite “the living being” and are dependent on claim 1. However, claim 1 recites “a living thing” in line 1-2. Claims 22, 23 and 29 should be amended to recite “the living thing” for consistency throughout the claims. 
Claim 30 requires a period at the end of the claim. 
 Appropriate correction is required.
Claim Interpretation
The phrase(s) “configured to”, “adapted to”, and “configured for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the skin" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the claim to recite “skin”.
Claim 1 recites a flexible display layer and a cover layer as the only structural elements that make up the interactive skin device; it is unclear how these parts are connected or oriented to make up the interactive skin device. For example, are they side by side or are they one on top of the other, etc.? 
Claim 1 also recites “the flexible display layer configured to be controlled by a control circuit, the control circuit configured”. The control circuit is not positively recited as a claim limitation, therefore it is unclear how a control circuit can be configured to perform an action if it does not structurally exist in the embodiment. Furthermore, claim 1 recites “the interactive 
Claims 2-16 and 22-30 inherit the same deficiencies. 
Claim 2 recites “a touch sensitive layer” and “the control circuit”; it is unclear how the touch sensitive layer is structurally incorporated into the interactive skin device (similar to how it is unclear how the flexible display layer and the cover layer of claim 1 are oriented and incorporated into the interactive skin device) and it is unclear how the control circuit can be configured to perform an action as it is only functionally recited in claim 1.
Claims 4-8 and 11-15 inherit the same deficiencies.  
Claims 5, 6, 8, 22, and 30 recites the limitation “the interactive skin” in line 1 of each claim. There is insufficient antecedent basis for this limitation in the claims. Examiner recommends amending the claim to recite “the interactive skin device” as recited in independent claim 1. 
Claim 23 recites “the data” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends reciting “data” instead.
Claim 26 recite “the flexible” in line 2; it is unclear what “flexible” is referring to. 
Claims 27-29 recite “the flexible layer disposed beneath an epidermis layer of the skin” in lines 1-2 for each claim. There is insufficient antecedent basis for the limitation in the claim.
Claim 27 recites “the flexible display layer disposed beneath an epidermis layer of a skin of a living being is disposed within the epidermis layer of the skin”; it is unclear how the flexible display layer can both be disposed beneath the epidermis layer and within the epidermis layer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 21-26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Larvenz et al. (US 2015/0164390 A1) herein after Larvenz.
Regarding claim 1, Larvenz teaches an interactive skin device positioned in or proximate to the skin of a living thing (fig. 1 wearable device 21), the interactive skin device monitoring at least one physical parameter generated by an implanted medical device (Para [0077] “The sensor electronics module 12 may, as noted, couple (e.g., wirelessly and the like) with one or more devices, such as any or all of display devices 14, 16, 18, 20, and wearable device 21. The display devices 14, 16, 18, 20 may be configured for processing and presenting information, such as sensor information transmitted by the sensor electronics module 12 for display at the display device” and Para [0101] “The wearable device 21 further comprises a communication module 306, which enables the wearable device 21 to receive information the interactive device comprising; a flexible display layer (Para [0099] “The display 304 may comprise, for example, any type of display, including but not limited to a liquid crystal display (LCD), one or more light-emitting diodes (LEDs), one or more organic light-emitting diodes (OLEDs), an electronic paper display, an electrophoretic display, a gyricon, e-ink, a color- or pattern-changing material, magnetic materials, piezo-electric materials, vibration patterns, heat/cold patterns, one or more light pipes with single-color or multicolor LED(s) or OLED(s), transparent and flexible multi -touch surfaces”); a cover layer (Para [0099] Examples described necessarily include a cover layer since OLEDs, for example, are composed of multiple layers above the screen); and the flexible display layer configured to be controlled by a control circuit, the control circuit configured to control operation of the flexible display layer (Para [0102] “The wearable device 21 further comprises a controller 308 for controlling operation of the display 304 and the communication module 306”); wherein the interactive skin device triggers an alert when the at least one monitored physical parameter deviates from a predetermined threshold (Para [0077] “The display devices 14, 16, 18, 20, and/or the wearable device 21 may also trigger alarms based on the analyte sensor data” and Para [0113] “the display 304 may comprise any of a variety of types of displays. The display 304 may be configured to provide different types/amounts of information and/or one or more alerts. For example, the display's functionality may be limited to simply changing color in response to the signal received from the sensor electronics unit 12, such as displaying a first color, such as green, when the signal indicates that the user's blood glucose is within an acceptable range, and displaying a second 
Regarding claim 2, Larvenz further teaches the interactive skin device further comprising a touch sensitive layer including touch sensitive elements (Para [0120] “For example, the wearable device 21 and/or display 304 may include a touch sensor or a button (not shown). Touching the sensor or depressing the button wakes up the display 304 so that the user can view his or her current glucose condition. Such embodiments enhance the discreetness of the wearable device 21 and may also help to conserve battery power”) and the control circuit being configured to control operation of the touch sensitive elements (Para [0102] “The wearable device 21 further comprises a controller 308 for controlling operation of the display 304 and the communication module 306. The controller 308 may include one or more of a processor, a microprocessor, a programmable logic controller, an application specific integrated circuit (ASIC), a system on a chip (SoC), a programmable system-on-chip (PSoC), etc”). 
Regarding claim 3, Larvenz further teaches wherein the cover layer comprises a transparent display cover layer (Para [0099]).
Regarding claim 4, Larvenz further teaches wherein the living thing is a human (fig. 1 host 9).  
Regarding claim 5, Larvenz further teaches wherein the interactive skin provides data on the at least one monitored physical parameter (Para [0101] “The wearable device 21 further comprises a communication module 306, which enables the wearable device 21 to 
Regarding claim 6, Larvenz further teaches wherein the interactive skin provides data on the at least one monitored physical parameter on touch input of the interactive skin device (Para [0120] “For example, the wearable device 21 and/or display 304 may include a touch sensor or a button (not shown). Touching the sensor or depressing the button wakes up the display 304 so that the user can view his or her current glucose condition. Such embodiments enhance the discreetness of the wearable device 21 and may also help to conserve battery power”).
Regarding claim 7, Larvenz further teaches wherein the interactive skin device is configured to be in communication with a communication circuit, the communication circuit being configured to communicate with an external computing device (Para [0123] “in some embodiments the communication module 306 may have both receive and transmit capabilities, such that the wearable device 21 may transmit information to one or more other devices. The wearable device 21 of FIG. 3 may thus act as a repeater that receives information from the sensor electronics unit 12 and forwards that information to another device or devices”).
Regarding claim 8, Larvenz further teaches wherein the interactive skin is configured to be in communication with a communication circuit (Para [0123]), the communication circuit being configured to be in electrical communication with the implanted medical device
Regarding claim 9, Larvenz further teaches wherein the proximate positioning of the interactive device is in or below the epidermis of the living thing (Para [0042] “the wearable device is a…a subcutaneous implant”).
Regarding claim 10, Larvenz further teaches wherein the alert is selected from the group consisting of a transdermal visual display and an auditory display (Para [0123] “Either or both of the wearable device 21 and the other device may then provide an alert, if appropriate. The alert may take any form, such as one or more audible tones, and/or visual indicators”).  
Regarding claim 11, Larvenz further teaches wherein the proximate positioning of the interactive device is outside the epidermis of the human (fig. 1 wearable device 21). 
Regarding claim 12, Larvenz further teaches an interactive skin device supporting layer disposed between the interactive skin device and the epidermis (Para [0097] “the illustrated embodiment of the wearable device 21 comprises a closed loop band 302”).
Regarding claim 13, Larvenz further teaches wherein the interactive skin device supporting layer disposed between the interactive skin device and the epidermis is a sleeve configured to be worn about a portion of the body of the human; the interactive skin device being adapted to a portion of the sleeve (Para [0042] “the wearable device is a bracelet, an anklet, glasses, a ring, a necklace, an arm band, a pendant, a belt clip, a hair clip, a hair tie, a pin, a cufflink, a tattoo, a sticker, a sock, a sleeve, a glove, a garment, a zipper pull, a button, a watch, a shoe, a contact lens, a subcutaneous implant, a cochlear implant, a shoe insert, a brace for teeth, a body brace, a medical wrap, a wristband, a headband, a hat, a bandage, a hair weave, nail polish, an artificial joint, an artificial body part, an orthopedic pin, an orthopedic 
Regarding claim 14, Larvenz further teaches wherein the interactive skin device is adapted to a ventral portion of the sleeve and the sleeve is disposed about a forearm of the human (Para [0042] “the wearable device is a bracelet, an anklet, glasses, a ring, a necklace, an arm band, a pendant, a belt clip, a hair clip, a hair tie, a pin, a cufflink, a tattoo, a sticker, a sock, a sleeve, a glove, a garment, a zipper pull, a button, a watch, a shoe, a contact lens, a subcutaneous implant, a cochlear implant, a shoe insert, a brace for teeth, a body brace, a medical wrap, a wristband, a headband, a hat, a bandage, a hair weave, nail polish, an artificial joint, an artificial body part, an orthopedic pin, an orthopedic device, an implantable cardiac device, or an implantable neurological device”: an arm band, sleeve, and/or garment are worn on the body.). 
Regarding claim 15, Larvenz further teaches wherein the interactive skin device is adapted to a ventral portion of the sleeve and the sleeve is disposed about at least a portion of a forearm and upper arm of the human (Para [0042] “the wearable device is a bracelet, an anklet, glasses, a ring, a necklace, an arm band, a pendant, a belt clip, a hair clip, a hair tie, a pin, a cufflink, a tattoo, a sticker, a sock, a sleeve, a glove, a garment
Regarding claim 21, Larvenz teaches an interactive skin device (wearable device 21) comprising; a flexible display layer (Para [0099] “The display 304 may comprise, for example, any type of display, including but not limited to a liquid crystal display (LCD), one or more light-emitting diodes (LEDs), one or more organic light-emitting diodes (OLEDs), an electronic paper display, an electrophoretic display, a gyricon, e-ink, a color- or pattern-changing material, magnetic materials, piezo-electric materials, vibration patterns, heat/cold patterns, one or more light pipes with single-color or multicolor LED(s) or OLED(s), transparent and flexible multi -touch surfaces”) disposed beneath an epidermis layer of a skin of a living being (Para [0042] “the wearable device is a…a subcutaneous implant”), the interactive skin device configured for accepting touch input from a user; a cover layer (Para [0099] Examples described necessarily include a cover layer since oleds, for example, are composed of multiple layers above the screen), the cover layer disposed above the flexible display (Para [0099] Examples described inherently include a cover layer over the flexible layer i.e. a glass or plastic seal); a control circuit configured to control operation of the flexible display layer (Para [0102] “The wearable device 21 further comprises a controller 308 for controlling operation of the display 304 and the communication module 306”);Applicant : JUHASZ ET AL.Attorney's Docket No.: JLO900.028 Serial No. : 16/387,394Filed : 04/17/2019Page: 5 of 11wherein touch of the skin of the living being provides the touch input applied to the flexible display (Para [0120] “For example, the wearable device 21 and/or display 304 may include a touch sensor or a button (not shown). Touching the sensor or depressing the button wakes up the display 304 so that the user can view his or her current glucose condition. Such embodiments enhance the discreetness of the wearable device 21 and may also help to conserve battery power”: since the wearable device is subcutaneously implanted, then touch of the skin would provide the medium to transfer the touch from the and wherein the touch input applied to the flexible display renders a visual display on the flexible display layer (Para [0120] “The display 304 may include a sleep feature, in which the display 304 automatically dims or darkens after a set interval, and only "wakes up" in response to a user input and/or an alert condition. For example, the wearable device 21 and/or display 304 may include a touch sensor or a button (not shown)), the visual display projected through the epidermis layer (Para [0120]: recites a wake up program for the wearable device that is subcutaneously implanted. The screen wakes up and turns on. The visual display of the wearable device would necessarily be projected through the skin to the surface).  
Regarding claim 22, Larvenz further teaches wherein the interactive skin receives and displays data from outside the living being (fig. 1 wearable device 21 and Para [0099] “The display 304 may comprise, for example, any type of display, including but not limited to a liquid crystal display (LCD), one or more light-emitting diodes (LEDs), one or more organic light-emitting diodes (OLEDs), an electronic paper display, an electrophoretic display, a gyricon, e-ink, a color- or pattern-changing material, magnetic materials, piezo-electric materials, vibration patterns, heat/cold patterns, one or more light pipes with single-color or multicolor LED(s) or OLED(s), transparent and flexible multi -touch surfaces”) and Para [0101] “The wearable device 21 further comprises a communication module 306, which enables the wearable device 21 to receive information about the user's blood glucose from the sensor electronics unit 12 of the sensor system 8 (FIG. 1), and/or from another device, such as the smartphone 18
Regarding claim 23, Larvenz further teaches wherein the data from outside the living being is received from an external computing device (Para [0101] “The wearable device 21 further comprises a communication module 306, which enables the wearable device 21 to receive information about the user's blood glucose from the sensor electronics unit 12 of the sensor system 8 (FIG. 1), and/or from another device, such as the smartphone 18”).
Regarding claim 24, Larvenz further teaches wherein the external computing device is selected from the computing devices consisting of a smart phone or an external computing device in a network (Para [0101] “The wearable device 21 further comprises a communication module 306, which enables the wearable device 21 to receive information about the user's blood glucose from the sensor electronics unit 12 of the sensor system 8 (FIG. 1), and/or from another device, such as the smartphone 18”).
Regarding claim 25, Larvenz further teaches wherein the flexible display layer comprises display pixels configured to display visual information to the user (Para [0099]: i.e. OLEDS necessarily comprise display pixels configured to display visual information to the user).
Regarding claim 26, Larvenz further teaches wherein the cover layer is configured to hermetically seal and environmentally protect the flexible (fig. 3 display 304 is within band 302 and is structurally capable of a hermetic seal and environmental protection of the contents.).
Regarding claim 29, Larvenz further teaches wherein the flexible display layer disposed beneath an epidermis layer of a skin of a living being is disposed between the skin and a muscle of the living being
Regarding claim 30, Larvenz further teaches wherein the interactive skin is configured to perform functions selected from the group of functions consisting of text, text messaging, images, calendaring, camera, calculator, media player, web browser, email client, cellular telephone, and software applications (Para [0119] “the output to the display 304 may provide positive feedback when the user is performing well, such as when the user stays within a desired glucose range for a set period of time. For example, the display 304 may show a calming or pleasing image such as a tree, a flower, etc.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Larvenz in view of Kumar (US Publication 2013/0096602 A1).
Regarding claim 16, Larvenz teaches the interactive skin device of claim 1, but does not explicitly teach wherein the implanted interactive skin device further comprises a port selected from the group consisting of an input port and an output port and wherein the epidermis of the living thing is provided with an opening configured for enabling an electrical connection between an external wire connector and the port.
However, in a similar implantable device Kumar discloses wherein the implanted interactive skin device further comprises a port selected from the group consisting of an input port and an output port (Para [0062] and fig. 1); and wherein the epidermis of the living thing is provided with an opening configured for enabling an electrical connection between an external wire connector and the port (Para [0070] “the figures show a progression of the deployment of an electrode from a hollow needle according to embodiments of the invention. As shown, a hollow needle 305 is inserted through a patient's skin 50, into a receiving port 315, and an electrode 325 connected to an external wire 340 is subsequently deployed into the receiving port 315 to establish contact with a conductive base material 361 connected to an internal wire 360” and fig. 5A-5C).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the interactive skin of Larvenz to further include wherein the implanted interactive skin device further comprises a port selected from the group consisting of an input port and an output port and wherein the epidermis of the living thing is provided with an opening configured for enabling an electrical connection between an external wire connector and the port as disclosed by Kumar as a way to provide electrical power, . 
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Larvenz in view of Choi et al. (Choi S, Lee H, Ghaffari R, Hyeon T, Kim DH. Recent Advances in Flexible and Stretchable Bio-Electronic Devices Integrated with Nanomaterials. Adv Mater. 2016 Jun;28(22):4203-18. doi: 10.1002/adma.201504150. Epub 2016 Jan 18. PMID: 26779680.) herein after Choi.
Regarding claim 27, Larvenz teaches the interactive skin device of claim 1, but does not explicitly teach wherein the flexible display layer disposed beneath an epidermis layer of a skin of a living being is disposed within the epidermis layer of the skin.
However, in a similar interactive skin device, Choi discloses wherein the flexible display layer disposed beneath an epidermis layer of a skin of a living being is disposed within the epidermis layer of the skin (Fig. 3 Group F).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the interactive skin device of Larvenz to alter the implantation location from the subcutaneous layer to the epidermal layer because doing so would create less space between the device and the surface of the skin thereby allowing the user to see the display more clearly as it projects through the skin.   
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Larvenz in view of Harrison et al. (US Publication 2006/0079897 A1) herein after Harrison.
Regarding claim 28, Larvenz teaches the interactive skin device of claim 1, but does not explicitly teach wherein the flexible display layer disposed beneath an epidermis layer of a skin of a living being is disposed between an epidermis layer and a dermis layer of the skin.
 However, Harrison discloses an implanting an internal magnet between the epidermis and the dermis layers of the skin (Para [0218] “the internal magnet may be implanted between the epidermis 782 and dermis 784 layers of the skin”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the interactive skin device of Larvenz to alter the implantation location from the subcutaneous layer to a layer between the epidermis and dermis layer of the skin as disclosed by Harrison as a way to minimize the distance between the device and the surface of the skin thereby allowing the user to more clearly see the display as it projects through the surface of the skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792